Exhibit-23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference inthis Registration Statement on Form S-3 of our report dated March 28, 2011 relating to the financial statements, which appears in New Energy Systems Group’s Annual Report on Form 10-K. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ Goldman Kurland and Mohidin LLP Goldman Kurland and Mohidin LLP Encino, California April 4, 2011
